DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-4 are pending.
Election/Restrictions

Applicant's election without traverse of the species of PGG in the reply filed on 03/24/2021 is acknowledged. 
The requirement is therefore made FINAL.
Claims 1-4 are under current examination.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-4 are indefinite as claim 1 and 2 recites “hardened vegetable oil---olive oil---” without providing any definition of hardened.  
For compact prosecution, the examiner interpreted the claims with any vegetable oil for claim 1 and any olive oil, palm oil etc. for claim 2.
 Appropriate correction required.
Since dependent claims 3 and 4 doesn’t cure above deficiency, these claims are also indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2009/0170788 A1) and Osborne (US 2007/0196296 A1) in combination. 
Determining the scope and contents of the prior art
Shin teaches a method of treating skin condition, such as wrinkle formation, epidermal thickening, skin firmness (i.e. improving skin moisture balance) by applying a composition comprising PGG (same as elected species) together with dermatologically acceptable excipients, such as oil-in-water cream base, emulsifier (which are oil) wherein PGG is present preferably in the range of 0.01-10wt% based on the total weight of the composition (abstract, 0008-0013, 0021-0025, 0029, 0038-0040, 0130-0133,  pages 6-8 examples and claims).
Osborne teaches a method to regulate the condition of mammalian keratinous tissue for improving appearance, such as aging, wrinkles, texture, roughness, skin tightness etc. (i.e. improving skin moisture balance) comprising applying a personal skin care composition comprising active component selected from the group with alternatives, such as olive oil (same oil as in the instant claim 2), safflower oil, galloyl glucose (encompass PGG, the elected species) etc. and combinations thereof in an amount of preferably 0.001% to about 1% by weight of the entire composition (abstract, 0007-0012, 0014, 0023-0030, 0045, 0046, 0047, 0153 and claims).
Ascertaining the differences between the prior art and the claims at issue
Shin teaches applicants process with PGG and oil-in-water cream base or with emulsifier, but fails to teach an example of oil. 
Osborne teaches applicants process with composition having active ingredient galloyl glucose (encompass PGG) and olive oil (same oil as in the instant claims), but fails to teach an example of combination of PGG with olive oil.
 
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference –Since Shin teaches using PGG with oil in a skin care composition for improving skin and Osborne teaches using galloyl glucose (encompass PGG), olive oil in skin care composition for improving skin, it would have been prima facie obvious to a person of ordinary skill in the art that PGG for improving skin taught by Shin and olive oil for improving skin as taught by Osborne may be useful in combination to improve the skin. Further, Osborne teaches that galloyl glucose (encompass PGG) share same properties and is an active ingredient as the olive oil.
Further, it is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose.
In re Kerkehoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (CCPA 1980). Thus the cited prior art meets limitations of the instant claims. 
Therefore combination reads applicants claims. 
With regard to the difference of effect on gene expression of filaggrin of the instant claims-Since the cited prior art teaches composition with same ingredients PGG and oil or olive oil, the effect of the composition on gene expression of filaggrin is also expected, whether recognized by the cited prior art or not.

Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Shin teaches using PGG with oil in a skin care composition for improving skin and Osborne teaches using galloyl glucose (encompass PGG), olive oil in skin care composition for improving skin.
 So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that PGG may combined with olive for use in improving skin moisture balance and can be made by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623